Citation Nr: 1501744	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  12-25 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received for the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression, excluding bipolar disorder.

2.  Entitlement to service connection for a sinus disorder.

3.  Entitlement to an initial rating in excess of 10 percent for service-connected tinnitus.

4.  Entitlement to an initial compensable rating for service connected bilateral hearing loss.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. Williams, Counsel


INTRODUCTION

The Veteran had active service from October 1981 to October 1984 and from November 1990 to May 1993. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in May and December 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana. 

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the file on the Veteran's Benefits Management System (VBMS) and on the "Virtual VA" system to ensure a complete assessment of the evidence.

The Board notes that, while the Veteran was previously represented by the Military Order of the Purple Heart of the U.S.A. (MOPH), in September 2012, the Veteran submitted a written motion to revoke its Power of Attorney.  As such, the Board deems the MOPH Power of Attorney revoked.  As the Veteran has not obtained another representative, the Board now recognizes the Veteran as proceeding pro se in this appeal.

In February 2013, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge.  A hearing transcript was prepared and incorporated into the record. 

If VA receives or associates with the claims folder relevant official service department records at any time after a decision is issued on a claim that had not been associated with the claims folder when VA first decided the claim, VA will reconsider the claim without requiring new and material evidence. 38 C.F.R. § 3.156(c) (2014).  In May 2013, additional service personnel records were associated with the claims file.  These records were not associated with the claims folder when VA first decided the claim, and are relevant to the claim of service connection for PTSD.  The claim will be reconsidered on the merits.  Id.  In addition, the Board has re-characterized the issue of entitlement to service connection for posttraumatic stress disorder (PTSD) to entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression, excluding bipolar disorder.  At present, the record contains evidence of diagnoses of PTSD and major depressive disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that, when a claimant makes a claim, he/she is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  The record also indicates that in a July 2013 rating action, a claim of service connection for bipolar disorder was separately adjudicated and denied.  The Veteran has not perfected an appeal as to that issue and it is not in appellate status.

The issues of entitlement to service connection for an acquired psychiatric disorder, and a sinus condition and an initial compensable rating for service connected bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The 10 percent rating currently in effect is the maximum schedular rating for service-connected tinnitus.


CONCLUSION OF LAW

The claim for an increased rating in excess of 10 percent for bilateral tinnitus is without legal merit.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321(b), 4.1, 4.87, DC 6260 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The U.S. Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In October 2008, VA issued the Veteran a VCAA notice which informed him of the evidence generally needed to support a claim for service connection, what actions he needed to undertake, and how VA would assist him in developing his claim.  The October 2008 VCAA notice was issued to the Veteran prior to the May 2009 rating decision from which the instant appeal arises.  

This appeal arises from disagreement with the initial evaluation following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.  Nevertheless, the October 2008 notice included the provisions for the effective date of the claim and for the degree of disability assignable.  The increased rating issue on appeal was readjudicated in the January 2012 statement of the case (SOC).  Therefore, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  VA's notice duties have been fulfilled.

In addition, the Court has held that the statutory and regulatory provisions pertaining to VA's duty to notify and to assist do not apply to a claim if resolution of that claim is based on statutory interpretation, rather than consideration of factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).

In the instant case for an increased rating for tinnitus, the facts are not in dispute.  Resolution of the Veteran's appeal is dependent on interpretation of the regulations pertaining to the assignment of disability ratings for tinnitus.  Because there is no reasonable possibility that further notice or assistance would aid in substantiating this claim, any VCAA notice or assistance deficiencies are rendered moot.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with the VCAA is not required if no reasonable possibility exists that any notice or assistance would aid the appellant in substantiating the claim).


Disability Rating Laws and Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  

In cases in which a claim for a higher initial evaluation stems from an initial grant of service connection for the disability at issue, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the appeal.  See generally Fenderson v . West, 12 Vet. App. 119 (1999).

Under Diagnostic Code 6260, a 10 percent disability rating is the maximum allowable for tinnitus, and there is no provision for assignment of a separate 10 percent evaluation for each ear.  The Veteran's service-connected tinnitus has been assigned the maximum schedular rating available for tinnitus.  38 C.F.R. §4.87, Diagnostic Code 6260.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) affirmed VA's long-standing interpretation of DC 6260 as authorizing only a single 10 percent rating for tinnitus, whether perceived as unilateral or bilateral. Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  

The Veteran asserts that a higher rating is warranted for his service-connected hearing loss.  During the 2013 Board hearing, he complained that he experiences a ringing sensation and hears high pitch noises, like high frequency radio.

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1) (2014), which provides procedures for referral or assignment of an extraschedular evaluation. Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The question of an extraschedular rating is a component of a claim for an increased rating. See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The VA Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards." 38 C.F.R. § 3.321(b)(1).  If the evidence raises the question of entitlement to an extraschedular rating , the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. 

Therefore, initially, there must be a comparison between the symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the Board finds that the schedular rating criteria contemplate the symptoms associated with the Veteran's service-connected tinnitus.  The criteria specifically provide for ratings based on the presence of recurrent tinnitus, and provide one 10 percent disability rating regardless of whether the tinnitus is in one ear or both ears or in the head.  Tinnitus is defined as a noise in the ears, such as ringing, buzzing, roaring, or clicking.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) citing Dorland's Illustrated Medical Dictionary 1714 (28th ed.1994). 

The Board acknowledges the Veteran's assertion that he experiences a ringing sensation and complains of high pitch noises, like high frequency radio.  However, giving full credence to the Veteran's testimony, and acknowledging his competence to describe his symptoms, the Board finds that the Veteran has not identified any symptoms that are beyond the contemplation of impairment associated with recurrent tinnitus outlined in the schedular rating criteria at Diagnostic Code 6260. 

Because the schedular rating criteria are adequate to rate the Veteran's tinnitus, there is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards.  For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1).  

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  As there is no schedular basis upon which to award more than a single 10 percent rating for tinnitus, and as extraschedular referral is not warranted, the appeal must be denied. See Sabonis v. Brown, 6 Vet. App. 426 (1994). 


ORDER

An increased disability rating for tinnitus, in excess of 10 percent, is denied.



REMAND

An acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression, excluding bipolar disorder

It is unclear whether all of the Veteran's service treatment records or personnel records are associated with the file.  The service department records identify the Veteran's date of discharge as March 1, 1993.  A December 2004 VA Personnel Information Exchange System (PIES) request response reflects that May 3, 1993 is the correct date of discharge and that a copy of the Veteran's DD 214 for this period was mailed.  However, the DD 214's of record only reflect the October 5, 1984 and May 3, 1991 dates of discharge.  In addition, although service treatment records from his first period of service are associated with the claims file, it does not appear that the Veteran's complete service treatment records have been associated with the claims file.  Further, it is not clear that all service treatment and personnel records have been requested from all appropriate sources, to include the National Personnel Records Center (NPRC).  Thus, the AOJ should attempt to obtain any additional personnel records and service treatment records.

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim. 38 C.F.R. § 3.159(c)(4)(i) (2014).  A medical examination or medical opinion may be deemed necessary where the record contains competent medical evidence of a current diagnosed disability, establishes that the veteran suffered an event, injury or disease in service, and indicates that the claimed disability may be associated with the established event, injury or disease in service. Id; McLendon v. Nicholson, 20 Vet App. 79, 83 (2006).  Given the Veteran's additional diagnosis of major depressive disorder, the Board finds that a psychiatric examination is warranted to determine whether any current acquired psychiatric disorder, excluding bipolar disorder, is etiologically related to service.

Sinus disorder

As for the service connection claim for a sinus disorder, the Board finds that additional development is necessary before a decision on the merits of the claim can be reached. 

A brief review of the facts reflects that the Veteran's available service treatment records are negative for complaints, treatment or a diagnosis relating to any sinus disorder.  

Chronic rhinitis is listed in the Veteran's problem list in his VA treatment records. During the February 2013 Board hearing and in other lay statements, the Veteran has reported that his sinus condition is related to gun powder smoke during service.  He testified that he had symptoms of the claimed sinus condition in service and since service.

Under the duty to assist, a medical examination or medical opinion is considered necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent medical evidence of a currently diagnosed disability or persistent or recurrent symptoms of a disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with an established event, injury or disease in service or with another service-connected disability.  38 C.F.R. § 3.159(c)(4).  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court noted that the third prong of 38 C.F.R. § 3.159(c)(4), requiring that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83. 

To date, no VA examination has been conducted in conjunction with the Veteran's claimed sinus disorder.  In light of the evidence currently on file, the threshold requirements discussed in McLendon are met, warranting an examination in accordance with the duty to assist.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2014) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).  

Bilateral hearing loss

With respect to the claim of entitlement to an increased evaluation for bilateral hearing loss, the appeal must be remanded for an examination.  The most recent audiological examination was in April 2009.  At the February 2013 Board hearing, the Veteran asserted that his hearing loss had worsened since that time.  Accordingly, the AOJ must provide the Veteran with an appropriate audiological examination.  The Court has held that a Veteran is entitled to a new VA examination where there is evidence, including his statements, that the disability has worsened since the last VA examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Court has also held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one. See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Therefore, a new VA examination should be ordered to document the current severity of the service-connected bilateral hearing loss.



VA treatment records

In addition, it appears that the Veteran receives treatment for through VA and that records current through November 2010 are on file.  The Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As such, VA must obtain outstanding VA records, as have been identified in this case.  See 38 U.S.C.A. § 5103A (b-c); 38 C.F.R. § 3.159(c). 

Accordingly, the case is REMANDED for the following actions:

1.  Contact the appropriate sources in an attempt to obtain  the entirety of the Veteran's service treatment and personnel records for all of his verified periods of service, to include contacting the Veteran and asking him to submit any copies of his service treatment records.  VA will make as many requests as are necessary to obtain the records unless VA concludes that no further efforts are required due to the fact that the records do not exist or that further efforts to obtain them would be futile.  

2.  Obtain all available VA treatment records dated from October 2010 from the New Orleans VAMC.

3.  Attempt to obtain additional information from the Veteran concerning the specific circumstances of his alleged service stressors, to include any participation in combat, or any fear of hostile military or terrorist activity.  This additional information should include, as best as the Veteran can provide, specific dates and locations.  The Veteran should attempt to provide some independently verifiable information.  His statements, as well as any other stressors statements previously offered, should be discussed in a report to be forwarded to the JSRRC.  If the AOJ determines that the stressor cannot be verified, a formal finding must be made and documented for the record.

4.  After completing the foregoing development, schedule the Veteran for a VA psychiatric examination with a psychiatrist or psychologist to determine the nature and etiology of any current psychiatric disorders, to exclude bipolar disorder.  The entire claims file shall be made available to the examiner.    Any indicated tests and studies must be accomplished.  All clinical findings must be reported in detail and correlated to a specific diagnosis.  

a.  Advise the examiner as to whether any of the Veteran's reported stressors have been verified.  The examiner should determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  If the PTSD diagnosis is deemed appropriate, the examiner should then comment upon the link between the current symptomatology and any verified in-service stressor. 

b.  Provide the examiner with a summary of the Veteran's verified service in the Southwest Asia (if any), which may have exposed him to stressors related to the fear of hostile military or terrorist activity; request a discussion of any stressors related to fear of hostile military or terrorist activity; and whether exposure to any such in-service stressor has resulted in PTSD. 

c.  For any additional psychiatric disorders diagnosed, excluding PTSD and bipolar disorder, the examiner is asked to address whether it is at least as likely as not that any current psychiatric disorder, to exclude PTSD and bipolar disorder, is etiologically-related to the Veteran's period of active service.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A complete rationale should be given for any opinion expressed. 

4.  Schedule the Veteran for the appropriate VA examination regarding the claimed sinus disorder.  The entire claims file shall be made available to the examiner.  All studies deemed appropriate in the medical opinion of the examiner should be performed, and all findings should be set forth in detail. 

a.  The examiner is asked to identify and diagnosis any currently manifested sinus disorder(s), describing the symptomatology associated with the diagnosed disorder(s) to the extent possible. 

b.  For each diagnosed sinus disorder, the examiner is asked to address whether it is at least as likely as not (at least a 50 percent probability) that the disorder had its onset in service or is otherwise related to service.  The examiner is requested to consider and address in the examination report Veteran's lay statements relating to his sinus disorder to gun powder smoke in service and his reported symptoms in service and since service. 

A complete rationale should be given for any opinion expressed. 

5.  Provide the Veteran with a VA audiological evaluation that addresses bilateral hearing loss.  All pertinent symptomatology and findings must be reported in detail.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  Any indicated diagnostic tests and studies must be accomplished.  Specifically, the results of the audiological evaluation must state, in numbers, the findings of puretone decibel loss at 500, 1000, 2000, 3000 and 4000 Hertz, provide the puretone threshold average, and must also state the results of the word recognition test, in percentages, using the Maryland CNC test.  The examiner, in addition to dictating objective test results, must fully describe the functional effects caused by the Veteran's bilateral hearing loss. 

6.  When the development has been completed, the case should be reviewed on the basis of additional evidence.  If the benefits sought are not granted, the Veteran should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


